Citation Nr: 0719845	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease (PKD), to claimed as secondary to service-connected 
chronic paranoid schizophrenia or medication prescribed for 
its management.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from July 1964 to August 
1966.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a March 2004 rating decision in which the RO 
granted service connection and assigned an initial 30 percent 
rating for chronic kidney disease (CKD), effective December 
31, 2003.  The RO also denied service connection for PKD.  In 
April 2004, the veteran filed a notice of disagreement (NOD) 
with the assigned rating for CKD and the denial of service 
connection for PKD.  The RO issued a statement of the case 
(SOC) in September 2004 granting an increased rating of 60 
percent for CKD and continuing the denial of service 
connection for PKD.  The veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) only with respect to the matter of service 
connection for PKD in October 2004.  

In December 2004, the veteran had an informal hearing 
conference with a Decision Review Officer (DRO) at the RO.  
The veteran clarified that, notwithstanding the grant of 
service connection for chronic kidney disease, he wanted to 
continue his appeal on the matter of service connection for 
polycystic kidney disease.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for PKD is 
warranted.

The veteran currently receives compensation benefits for 
service-connected disabilities of CKD and schizophrenia.  He 
contends that his PKD was caused or is aggravated by his 
service-connected psychiatric disability or medication 
prescribed for its management.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Treatment records dated since February 1982, including 
records from 1987 and 1998, report that the veteran's 
medications included lithium.  A September 2003 VA renal 
treatment record reports that the veteran had been on lithium 
for over thirty years but had discontinued it ten months 
prior allegedly due to a decline in his renal functions.

VA treatment records dated from September 2002 to November 
2003 include general references to the veteran's renal 
conditions.  Letters and treatment notes executed by a VA 
renal specialist from March 2003 to March 2004 also refer to 
the relationship among PKD, kidney impairment (or CKD), and 
lithium.  In a November 2003 statement, a VA physician opined 
that the veteran's long term exposure to lithium was more 
likely the cause of his kidney disease.  In a March 2004 VA 
treatment note, the same VA physician indicated that it is 
unlikely that the veteran's PKD is the cause of his CKD.

A report of a March 2004 VA genitourinary examination notes 
the veteran's autosomal dominant polycystic kidney disease, 
renal impairment, and history of lithium treatment.  The 
examiner commented on the interrelationship of those three 
elements and referenced a study regarding the effect of 
lithium treatment on PKD.  The examiner further opined that 
it was at least as likely as not that the veteran's long 
standing lithium treatment has accelerated his renal 
impairment but indicated that it was difficult to state 
whether or not the veteran would have developed renal 
impairment from his PKD alone.

Although polycystic kidney disease is typically thought of as 
a hereditary disease (and, thus, not a disability for 
compensation purposes, see 38 C.F.R. §§ 3.309(c), 4.3), the 
record includes evidence mentioning research about the 
possible effects of lithium treatment on the etiology of PKD, 
and does include any medical opinion addressing whether this 
veteran's PKD was caused by, or aggravated by, his lithium 
treatment.  In this regard, the Board notes, that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  The Board thus finds that a 
medical opinion, addressing these questions, would be helpful 
in resolving the claim on appeal.  38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should undertake additional action.  In 
this regard, the Board notes that previous letters did not 
specifically advise the veteran of what evidence is needed to 
substantiate the claim of service connection for PKD, as 
secondary to service-connected schizophrenia or medication 
prescribed for its management.  The RO should ensure that the 
veteran is properly notified of what evidence is need to 
support his claim under 38 C.F.R. § 3.310 (revised effective 
in October 2006) and Allen.  

Hence, the RO should, via VCAA-compliant notice, give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal, explaining that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all pertinent evidence in 
his possession, and ensure that its notice to the appellant 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
for secondary service connection for PKD.

As a final matter, the Board points out all documents 
generated by VA facilities (to include the RO) should reflect 
the veteran's correct legal name, as shown in the September 
2001 Court Order of record.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  All documents generated by VA 
facilities (to include the RO) should 
reflect the veteran's correct legal name, 
as shown in the September 2001 Court 
Order of record

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit, to specifically 
include notice as to the evidence need to 
support his claim for PKD as secondary to 
service-connected schizophrenia, under 
the provisions of 38 C.F.R. § 3.310 
(revised effective in October in 2006). 

The RO should request that the veteran 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings  (as appropriate).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA renal 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that any currently-diagnosed 
PKD was caused or is aggravated 
(worsened) by service-connected 
schizophrenia or medications prescribed 
for its management.  If aggravation by 
the service-connected schizophrenia or 
medications to treat such disability is 
found, the doctor should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation. 

Even if the examiner determines that the 
veteran's PKD is of congenital, 
developmental or familial (hereditary) 
origin, the examiner should still opine 
whether the disability is due to 
aggravation by schizophrenia. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
secondary service connection for PKD in 
light of all pertinent evidence and legal 
authority (to include the provisions of 
38 C.F.R. § 3.310 (revised effective in 
October in 2006), as well as the legal 
authority governing aggravation of a 
congenital or developmental abnormality). 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority considered 
(to specifically include the revised 
version of 38 C.F.R. § 3.310, as in 
effect since October 2006), along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

